FILED

UNITED STATES DISTRICT COURT _|UN _ 5 2009
FOR THE DISTRICT OF COLUMBIA
C|erk, U.S. District and
TIRA MISU, Bankruptcy Courts
Plaintiff,
v. civil Accion No. 09 l(j 48

DEPARTMENT OF JUSTICE, et al.,

\)\/%/§/\/\/§/§/\/

Defendants.
MEMORANDUM OPINION
This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the
complaint.
lt appears that plaintiff s tort and constitutional claims against the defendants, two judges
of the United States District Court for the Eastern District of New York, arise from orders issued
in civil actions she has brought in that court.‘ She demands "[$] 40,000,000.00 PUNITIVE
DAMAGES DEFAMATION, SLANDER, OBSTRUCTION OF .TUSTICE, LOSS OF Tll\/IE
ENCARCERATED [sic], LOSS OF 8 CHILDREN ADOPTED THROUGH WORLD VISION
ET AL." Compl. at 1-2 (capital letters in original).
Judges enjoy absolute immunity from liability for damages for acts committed within
their judicial jurisdiction. See Mirales v. Wac0, 502 U.S. 9 (1991); Forrester v. White, 484 U.S.
219 (1988); Bradley v. Fz`sher, 13 Wall. 335, 20 L.Ed. 646 (1872). Insofar as plaintiff seeks to

recover damages by means of a civil rights action under 42 U.S.C. § 1983 for time she was

' Although plaintiff names the Department of Justice and the State of New York as
defendants, the complaint contains no factual allegations pertaining to these entities. These
entities will be dismissed as party defendants.

incarcerated, her claim must fail because she has not shown that her confinement has been
invalidated by "revers[al] on direct appeal, expunge[ment] by executive order, declar[ation of
invalidity] by a state tribunal authorized to make such determination, or . . . a federal court’s
issuance of a writ of habeas corpus." Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); accord
White v. Bowz`e, 194 F.3d 175 (D.C. Cir. 1999) (table).

The Court will dismiss the complaint in its entirety because it fails to state a claim upon

which relief can be granted. An Order consistent with this Memorandum Opinion is issued

l:_lnited Stateé District Judge'

Dare: 3d w